PER CURIAM:
John Edward Inman appeals the district court’s order dismissing his civil action under the Federal Tort Claims Act for injuries he received in a single vehicle accident on a national forest road. The district court concluded it lacked subject matter jurisdiction under Fed.R.Civ.P. 12(b)(1) and the discretionary function and independent contractor exceptions to the FTCA. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Inman v. United States, No. CA-03-49-4-H (E.D.N.C. Feb. 9, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED